       Case: 1:21-cv-03664 Document #: 1 Filed: 07/09/21 Page 1 of 9 PageID #:1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

TAKESHI SASAKI,                                           )
                                                          )
        Plaintiff,                                        )
v.                                                        )        Case No.:
                                                          )
UNITED AIRLINES, INC.                                     )        JURY DEMANDED
                                                          )
        Defendant.

                                             COMPLAINT

        Plaintiff, TAKESHI SASAKI, by and through his Attorneys, Wilshire Law Firm, PLC,

complaining of Defendant, UNITED AIRLINES, INC., states as follows:

                                                PARTIES

        1.      Plaintiff, Takeshi Sasaki (“Plaintiff” or “SASAKI”), is a citizen of Japan who is

seeking and receiving the care and treatment of medical providers in the United States located in

the State of Illinois.

        2.      At all times relevant hereto, Defendant, UNITED AIRLINES, INC. (“Defendant”

or “UNITED”), was an airline common carrier for hire.

        3.      At all times relevant hereto, UNITED, was a corporation incorporated in the State

of Delaware and has its principal place of business in and is a resident of the State of Illinois,

County of Cook.

        4.      On or about July 10, 2019, UNITED operated said business and offered flights,

including international flights, out of airports throughout the United States, including O’Hare International

Airport (ORD) in Chicago, Illinois and out of airports internationally, including Narita International

Airport (NRT) in Narita-City, Chiba, Japan.
      Case: 1:21-cv-03664 Document #: 1 Filed: 07/09/21 Page 2 of 9 PageID #:2




       5.       On or about July 10, 2019, Plaintiff, Takeshi Sasaki, was the bearer of a United

Airlines issued round-trip ticket from Narita International Airport (NRT), in Chiba, Japan, to

Guam International Airport (GUM), in Tamuning, Guam.

       6.       At all times relevant hereto, the contract of carriage which Takeshi Sasaki was

flying listed his origin and ultimate destination as Narita-City, Chiba, Japan.

       7.       Prior to July 10, 2019, Plaintiff, Takeshi Sasaki, purchased the round-trip ticket

from Narita International Airport (NRT), in Chiba, Japan, to Guam International Airport (GUM),

in Tamuning, Guam, from the website of UNITED’s codeshare 1 partner All Nippon Airways

(“ANA”).

       8.       At all times relevant herein, UNITED and ANA were in a joint venture and/or

codeshare agreement.

       9.       UNITED’s codeshare agreement with ANA allowed UNITED to profit by allowing

ANA to market and sell seats on planes operated by UNITED, thus generating extra revenue for

UNITED.

       10.      A screen shot from UNITED’s website, touting the business venture with ANA, is

pasted below.




1
  Codeshares are agreements between airlines that allow one airline to sell seats on another
airline’s plane. [“It is a business arrangement, common in the aviation industry, in which two or
more airlines publish and market the same flight under their own airline designator and flight
number (the "airline flight code") as part of their published timetable or schedule. Typically, a
flight is operated by one airline (technically called an "administrating carrier") while seats are
sold for the flight by all cooperating airlines using their own designator and flight number.”]
https://en.wikipedia.org/wiki/Codeshare_agreement (internal citations omitted).
                                                 2
       Case: 1:21-cv-03664 Document #: 1 Filed: 07/09/21 Page 3 of 9 PageID #:3




        11.     According to ANA’s website (screen shot below), customers are informed of the partner

airline at the time of reservation, the partner airline operates the flight, and the customer must check in at

the partner airline counter, which SASAKI complied, the partner airline being UNITED.




                                                      3
     Case: 1:21-cv-03664 Document #: 1 Filed: 07/09/21 Page 4 of 9 PageID #:4




         12.   A copy of SASAKI’s issued tickets, bearing UNITED’s markings, are pictured

below:




                                            4
       Case: 1:21-cv-03664 Document #: 1 Filed: 07/09/21 Page 5 of 9 PageID #:5




       13.     At all times relevant herein, UNITED provided services to destinations and

terminals located in the United States and overseas, and had offices, locations, or terminals within

the United States and overseas at numerous locations, including Chicago’s O’Hare International

Airport (ORD), Japan’s Narita International Airport (NRT) and Guam’s Guam International

Airport (GUM).

       14.     At all times relevant hereto, UNITED operated services for the carriage of

passengers by air, either on its’ own aircraft or on another carrier’s aircraft pursuant to a

commercial agreement to and from locations around the world, through joint venture agreements

or codeshare agreements.

                                       JURISDICTION AND VENUE

       15.     At all times alleged herein, The United States was a party to the international treaty

for the Convention for the Unification of Certain Rules for International Carriage by Air,

concluded at Montreal, Canada on May 28, 1999 (hereinafter “Montreal Convention”), having

acceded on September 5, 2003, and taking effect on November 4, 2003.

       16.     At all times alleged herein, Japan was a party to the Montreal Convention, having

acceded on June 20, 2000, and taking effect on April November 4, 2003.

       17.     This court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

1331. The claim of Plaintiff Takeshi Sasaki arises under an international treaty, the Montreal

Convention or one of its predecessor conventions.

       18.     The Montreal Convention confers jurisdiction to the United States Courts for

international aviation incidents like the instant matter. See Art. 33(1).

       19.     Article 33 of the Montreal Convention governs jurisdiction. Section 1 provides the

following:



                                                  5
       Case: 1:21-cv-03664 Document #: 1 Filed: 07/09/21 Page 6 of 9 PageID #:6




               An action for damages must be brought, at the option of the plaintiff,
               in the territory of one of the States Parties, either before the court of
               the domicile of the carrier or of its principal place of business, or
               where it has a place of business through which the contract has been
               made or before the court at the place of destination. [emphasis
               added]. Article 33 (1).

       20.     Therefore, this court has jurisdiction because it is located in both the domicile and

principal place of business of defendant UNITED.

       21.     The Montreal Convention confers jurisdiction upon the United States for aviation

incidents where the airline operates services for carriage of passengers either on its own aircraft or

on another carrier’s aircraft pursuant to an agreement with other carriers in the United States. See

Art. 33(2) of the Montreal Convention.

       22.     UNITED correctly cites the Montreal Convention terms in Rule 28 of its Contract

of Carriage, pictured below:




       23.     At all times alleged herein, Defendant, UNITED, intentionally and purposely

operated services of passengers by air in the United States, including in the State of Illinois and in

this Judicial District as well as other cities in the United States and throughout the world, either by

itself or through commercial agreements with other carriers.

       24.     At all times relevant hereto, UNITED conducted its business of carriage of

passengers by air from premises leased or owned by UNITED itself or by another carrier with


                                                  6
       Case: 1:21-cv-03664 Document #: 1 Filed: 07/09/21 Page 7 of 9 PageID #:7




which it has a commercial agreement, in the United States including in the State of Illinois and in

this Judicial District as well as other cities in the United States.

        25.     Venue is proper based on 28 U.S.C. § 1391(b)(1) because at all times relevant

hereto, UNITED, had its’ principal place of business in Chicago, Illinois.

        26.     Venue is also properly based on Article 33 of the Montreal Convention because the

principal place of business of UNITED is Chicago, Illinois.

                                       GENERAL ALLEGATIONS

        27.     On July 10, 2019, while SASAKI was a fare-paying passenger engaged in his

international round-trip transportation, UNITED operated United Airlines Flight No. UA197, a

Boeing 737-800 bearing registration number N79279, during the trip from Narita International

Airport (NRT) to Guam International Airport (GUM). Said flight was part of the round-trip

international contract of carriage on which Plaintiff was traveling on.

        28.      On July 10, 2019, while a fare-paying passenger on board United Airlines Flight

No. UA197 from Narita International Airport (NRT) to Guam International Airport (GUM),

Takeshi Sasaki sustained injuries to his person when a large, heavy drink cart operated by two

flight attendants slammed into Plaintiff’s left knee, causing serious and permanent physical injuries

and causing severe and lasting mental and emotional injuries. Said flight was part of the round-

trip international contract of carriage on which the Plaintiff was traveling on.

        29.     As a direct and proximate result of the conduct of Defendant, UNITED, Plaintiff,

Takeshi Sasaki, sustained serious and permanent physical and mental injuries in addition to

continuous pain and suffering.




                                                   7
       Case: 1:21-cv-03664 Document #: 1 Filed: 07/09/21 Page 8 of 9 PageID #:8




        30.     As a direct and proximate result of the conduct of Defendant, UNITED, SASAKI

sustained economic losses, including but not limited to past and future loss of earnings and earning

capacity.

                                                  COUNT I

                                      MONTREAL CONVENTION

        31.     Plaintiff repeats and re-alleges the allegations of paragraphs 1 through 30, as if fully

set forth herein.

        32.     On information and belief, at the time of his injury, Plaintiff Takeshi Sasaki was

engaged in international carriage by air as defined in Article 1(2) of the Montreal Convention and

the same is therefore applicable to this action pursuant to Articles 1, 17 and 33 and all other

relevant provisions of the Montreal Convention.

        33.     At all times relevant hereto, UNITED was the carrier who was providing

international carriage by air to SASAKI under the terms of the Montreal Convention.

        34.     Article 17(1) of the Montreal Convention states:

       The carrier is liable for damages sustained in the case of death or bodily injury of a
passenger upon condition only that the accident which caused the death or injury took place
on board the aircraft or in the course of any of the operations of embarking or disembarking.

        35.     The loss of control by the two flight attendants of the large, heavy drink cart that

subsequently struck the Plaintiff in the knee was an “accident” within the meaning of Article 17(1)

of the Montreal Convention.

        36.     As a direct and proximate result of the aforesaid accident, Plaintiff, Takeshi Sasaki,

sustained injuries alleged herein.

        37.     UNITED is strictly liable for the injuries the Plaintiff sustained in the course of

international carriage by air under the terms of the Montreal Convention.



                                                   8
      Case: 1:21-cv-03664 Document #: 1 Filed: 07/09/21 Page 9 of 9 PageID #:9




       38.    UNITED may not limit its liability for the first 128,821 Special Drawing Rights for

Plaintiff, Takeshi Sasaki. See Art. 21(1) of the Montreal Convention.

       39.    For liability in amounts exceeding 128,821 Special Drawing Rights, UNITED, has

the burden to prove the injuries of SASAKI were not caused by its negligence or other wrongful

act or omission. See Art. 21(2) of the Montreal Convention.

       WHEREFORE, Plaintiff demands judgment against Defendant, UNITED, as follows:

       A.     All available damages for injuries and losses sustained by Plaintiff, Takeshi Sasaki;

       B.     Compensatory damages available for injuries and losses sustained by Plaintiff,

Takeshi Sasaki;

       C.     Any and all economic and non-economic and compensatory damages available

under the Montreal Convention;

       D.     Costs and disbursements;

       E.     That all issues of fact in this matter be determined by a jury; and

       F.     Any such other relief as the Court deems proper.

Dated: 7/9/2021                                     Respectfully submitted,



                                                    One of the Attorneys for Plaintiff
                                                    Takeshi Sasaki

A. Ilyas Akbari, Esq.
WILSHIRE LAW FIRM, PLC
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010
Telephone: (213) 381-9988
Facsimile: (213) 381-9989
E-Mail: ilyas@wilshirelawfirm.com
CA 228051
NDIL [228051]




                                                9
